Citation Nr: 1729532	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1959 to February 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded this claim in in November 2015 and September 2016.  The claim has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, remand is again necessary for development consistent with the prior remand.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


In September 2016, the Board remanded the Veteran's claim of entitlement to service connection for sleep apnea for an opinion that addressed several theories of entitlement.  The opinion was to address the following: 1) competent and credible statements made by the Veteran and his ex-wife describing the Veteran snoring and having irregular breathing during his active service; 2) the Veteran's competent and credible statements describing in-service fatigue; and 3) medical literature submitted by the Veteran indicating that there may be a causal link between coronary artery disease and sleep apnea, the Veteran in this case being service-connected for coronary artery disease.  

On remand, a VA examiner provided adequate opinions on almost all issues.  However, in opining that it was less likely as not that the Veteran's sleep apnea had its onset during his active service or is otherwise etiologically or causally related to his active service, the examiner committed the same error that led, in part, to the September 2016 Board remand.  Specifically, the examiner acknowledged the Veteran's ex-wife's statement describing sleep apnea symptoms during service, but then noted that the statements were not supported by the Veteran's service treatment records or for over 20 years after the Veteran's military service.  The examiner noted also that the Veteran's ex-wife was the only individual to provide a buddy statement for this claim.

This buddy statement, dated in March 2014, indicates that the Veteran's ex-wife and the Veteran were married from 1976 until January 2006.  During their marriage, the Veteran reportedly had "major sleeping and snoring issues."  While stationed in Quantico, Virginia, the Veteran would return home during his lunch period to take a nap.  While sleeping, he would snore loudly, and his breathing would stop and start.  Over the years, the Veteran had reportedly tried several sleeping methods with minimal results.  After his diagnosis of sleep apnea and treatment with a breathing machine, the Veteran had stopped snoring and would breathe normally while sleeping.  


The Veteran's ex-wife is uniquely qualified to comment on sleeping symptoms that may have been present during the Veteran' service.  Her statements, having been found credible by the Board in September 2016, may not be discounted simply because the Veteran's service treatment records do not document the same.  Further, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The examiner was directed by the Board that the Veteran's ex-wife is competent to comment on observable symptoms during the Veteran's active duty.  Her statements are also credible.  However, despite acknowledging that her statement was "compelling", the examiner nevertheless predicated his negative opinion entirely on the absence of complaints of fatigue during the Veteran's service.  This opinion is not adequate for adjudication purposes.  Remand is appropriate to get an adequate opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for a qualified medical examiner that has not provided an addendum opinion for the Veteran's claim to provide the following opinion.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an examination is necessary, one must be provided.

Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had onset during his active service or is otherwise etiologically or causally related to his active service?

The examiner must specifically address the following:  1) the Veteran's competent and credible statements that he had constant fatigue during his military service; 2) a March 2014 buddy statement from the Veteran's wife in which she competently and credibly described how he would have constant fatigue during his active service, and that he would snore and stop breathing while sleeping during his active service.

2.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




